DETAILED ACTION
The applicant’s Request for Continued Examination filed on August 22, 2022 has been acknowledged. Claims 3, 9, 15 and 18, have been canceled. Claims 1, 2, 4-8, 10-14, 16 and 17, as amended, are currently pending and have been considered below. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to preparing estimates for repairing vehicles, which is a method of organizing human activity. 
Under Step 1, claims 1, 2 and 4-6 recite a method or process, claims 7, 8 and 10-12, recite a medium or manufacture and claims 13, 14 and 16-17 recite an apparatus or machine. As such each of the claims falls within one of the statutory categories. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations require receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a user and the machine, as described above the activity itself of determining an appraisal which falls within methods of organizing human activity.
Further the specific manner of making this identification is not claimed and as such recites a general or generic action of identifying damage. While the limitation additionally states that it is based on the received vehicle damage data by analyzing the received images, there is no clarification as to how this analysis is performed. It still allows a person to review the images and videos using the computing apparatus to collect and display the data. That is unlike the applied art Taliwal, there is no specific decision of techniques or algorithms used to achieve the result. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). This is supported by the applicant’s originally filed specification paragraph [0027] which states that it identifies any defects from the damage that are not visible but it is not specific as to how or even what the defects are. As such it merely suggests that the data is correlated with no additional guidance as to how the result is achieved. The claims go on to recite determining when the defects are existing defects but again it merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The claims also recited determine one or more repair parts data and labor data for the identified defects and this is based on historical repair parts data and historical labor data, but again this merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The receiving and providing limitations themselves are considered insignificant extra solution activity and as such not considered enough to render the claims into a practical application, See MPEP 2106.05(g). As such when considered individually or in combination the elements fail to render the claims into a practical application.
The claims have been amended to include analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating… the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos but does not establish how this is achieved. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). Additionally the applicant has previously amended the claims to recite “determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects” which again merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). As such when considered individually or in combination the elements fail to render the claims into a practical application.
Further the limitations themselves are considered to be merely applying the abstract idea of estimating repair costs on a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). That is the claims recite various types of data which are considered but no specific manner of combining that data to achieve the result. While the claims reference that this is a form of predication the limitations fail to recite or establish any specific manner of prediction has such this is not considered an improvement.
As stated in MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.” Which establishes that since the limitations attempt to cover any solution to the problem with no restriction it does not provide significantly more as it is merely applying the abstract idea to a computer.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the determination is generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and using that received data in any way to identify defects, determine defects and determine repair parts and labor for correcting the defect, which again does not amount to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, a memory, programmed instructions, non-transitory computer readable medium, communications network and a computing apparatus. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of receiving, making identifications and determination in any possible way and providing data) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to receive, identify, determine and provide data amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2, 8 and 14 recite “identifying, by the computing apparatus, vendor data for one or more vendors for determine repair parts data based on one or more vendor rules” which based on the applicant’s originally filed specification paragraph [0033] this is a comparison of the vendor location to a set limit to determine if the vendor is within the desired proximity. This amounts to an abstract idea as it is merely comparing the collected data to a set limit which is a form of mathematical concepts, See MPEP 2106.04(a)(2). As such these limitations do not render the claims into a practical application.
Claims 4, 10 and 16 recite “determining, by the computing apparatus, an optimal path to obtain one or more repair parts corresponding to the determined repairs parts data from the identified one or more vendor data” which based on the applicant’s originally filed specification paragraph [0034] the optimal is merely the shortest path, as such this is not a form of optimization with a specific process for optimizing the path, but rather that it merely selects the shortest distance. Again this is a generic process rather than a specific manner of performing the function and as such amounts to merely applying the abstract idea to a computer, See MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
Claims 5, 11, and 17 recite “generating, by the computing apparatus, specific instruction data to fix the identified one or more defects using the determined repair parts data, wherein the generated specific instruction data is a subset of product manual data”, which based on the applicant’s originally filed specification paragraph [0035] this is merely obtaining data from a product manual, which is merely data gathering and displaying data, which are insignificant extra solution activities, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Claims 6 and 12, recite “wherein the graphical user interface comprises the identified one or more damages, determined repair parts data and the labor data” which amounts to merely displaying data, which is considered to be insignificant extra solution activity, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Thus when considered individually or as a combination these elements do not amount to a practical application.
As such claims 1, 2, 4-8, 10-14 and 16-17 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan.
As per claim 1, Taliwal discloses a method comprising:
	receiving, by a computing apparatus over a communications network from an agent computing device, a request for a vehicle valuation associated with an insurance claim (Page 10, paragraphs [0123]-[0129]; discloses that the computing apparatus or server receives a request for vehicle valuation associated with an insurance claim, specifically the user provides the server images of a vehicle in which an insurance claim is being submitted. This interaction between the user device and the server happens over a communications network. Page 10, paragraphs [0130]-[0131]; discloses that the user can be an insurance adjuster or agent);
responsive to receiving the valuation request, obtaining, by the computing apparatus from a data server over the network, vehicle damage data for the vehicle, the vehicle damage data comprising images and/or videos, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing. Page 10, paragraphs [0123]-[0131]; discloses that the process is carried out by a server or computing apparatus);
	identifying, by the computing apparatus, one or more visible defects based on the received vehicle damage data by analyzing the received images and/or video, wherein the identified one or more visible defects are visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	determining, by the computing apparatus, when the identified one or more defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
	determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle); 
	determining, by the computing apparatus, repair parts data and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and 
	providing, by the computing apparatus to the agent device over the network, the determined repair parts data and labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle. Page 3, paragraph [0041]; discloses that the adjuster computing device is connected to the server over a communications network).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 5, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches generating, by the computing apparatus, specific instruction data to fix the identified one or more visible or non-visible defects using the determined repair parts data, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
As per claim 6, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface comprises the identified damages, determined one or more repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).
As per claim 7, Taliwal discloses a non-transitory computer readable medium having stored thereon instructions for providing predictive estimates of repair lines, comprising executable code, which when executed by at least one processor (Page 3, paragraph [0036]; discloses that the purpose of the system is to predict damage to both the exterior and interior of the vehicle. Page 4, paragraph [0046]; discloses that the instructions are stored on a computer-readable storage medium and are executed by the processor), cause the processor to:
	receive, over a communications network from an agent computing device, a request for a vehicle valuation associated with an insurance claim (Page 10, paragraphs [0123]-[0129]; discloses that the computing apparatus or server receives a request for vehicle valuation associated with an insurance claim, specifically the user provides the server images of a vehicle in which an insurance claim is being submitted. This interaction between the user device and the server happens over a communications network. Page 10, paragraphs [0130]-[0131]; discloses that the user can be an insurance adjuster or agent);
responsive to receiving the valuation request, obtaining, by the computing apparatus from a data server over the network, vehicle damage data for the vehicle, the vehicle damage data comprising images and/or video, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing. Page 10, paragraphs [0123]-[0131]; discloses that the process is carried out by a server or computing apparatus);
	identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein the identified one or more visible defects are visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	analyze the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	determine when the identified one or more visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more visible defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
	determine when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle);
	determine repair parts and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and
	provide, to the agent device over the network, the determined repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle. Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle. Page 3, paragraph [0041]; discloses that the adjuster computing device is connected to the server over a communications network).
While Taliwal discloses providing the appraisal it is not explicit that this is done through via a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through via a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 11, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the executable code, when executed by the processor, further causes the processor to generate specific instruction data to fix the identified one or more damages using the determined repair parts data, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
As per claim 12, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface is generated based on the identified one or more damages, determined repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).
As per claim 13, Taliwal further discloses a computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Page 3, paragraph [0045] and Page 4, paragraph [0046]; discloses the system contains a processor and memory that the instructions are stored on a computer-readable storage medium and are executed by the processor) to:
		receive, over a communication network from an agent computing device, a request for a vehicle valuation associated with an insurance claim (Page 10, paragraphs [0123]-[0129]; discloses that the computing apparatus or server receives a request for vehicle valuation associated with an insurance claim, specifically the user provides the server images of a vehicle in which an insurance claim is being submitted. This interaction between the user device and the server happens over a communications network. Page 10, paragraphs [0130]-[0131]; discloses that the user can be an insurance adjuster or agent);
 		responsive to receiving the valuation request, obtaining, by the computing apparatus from a data server over the network, vehicle damage data for the vehicle, the vehicle damage data comprising images and/or videos, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing. Page 10, paragraphs [0123]-[0131]; discloses that the process is carried out by a server or computing apparatus);
		identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein the identified one or more visible defects are visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
		analyze the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
		determine when the identified one or more visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more visible defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
		determine when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle);
		determine repair parts data and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and 
		provide, to the agent device over the network, the determined repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle. Page 3, paragraph [0041]; discloses that the adjuster computing device is connected to the server over a communications network).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through via a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through via a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 17, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to generate specific instruction data to fix the identified one or more damages using the determined one or more repair parts data, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).


Claim(s) 2, 8 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Sells et al. (US 2016/0307247 A1) hereafter Sells.
As per claim 2, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose identifying, by the computing apparatus, vendor data for one or more vendors for determined repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known to identify, by the computing apparatus, vendor data for one or more vendors for determined repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.
As per claim 8, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the executable code, when executed by the processor, further causes the processor to identify one or more vendor data for the determined repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known for the executable code, when executed by the processor, further causes the processor to identify one or more vendor data for the determined repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.
As per claim 14, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Leise (US 9,799,010 B1) hereafter Leise.
As per claim 4, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose determining, by the computing apparatus, an optimal path to obtain one or more repair parts corresponding to the determined repair parts data from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known to determine, by the computing apparatus, an optimal path to obtain one or more repair parts corresponding to the determined repair parts data from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 10, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the executable code, when executed by the processor, further causes the processor to determine an optimal path to obtain one or more repair parts corresponding to the determined one or more repair parts from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known for the executable code, when executed by the processor, further causes the processor to determine an optimal path to obtain one or more repair parts corresponding to the determined one or more repair parts from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 16, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to determine an optimal path to obtain one or more repair parts corresponding to the determined one or more repair parts data from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to determine an optimal path to obtain one or more repair parts corresponding to the determined one or more repair parts data from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.


Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 10-16, regarding the 101 rejections specifically that, “The Office Action alleges the claims are directed to a method of organizing human activity. Office Action at p. 2. Specifically, the Office Action now concludes that "the process itself amounts to interactions between a user and the machine, as described above the activity itself of determining an appraisal which falls within methods of organizing human activity." Id. at pgs. 42-43. Applicant respectfully disagrees.”
“The claims do not recite any interactions with a user. The claimed process is initiated by receiving a request from an agent computing device. The claims are silent as to whether the request is initiated by a user. At the conclusion of the claimed process, the data is provided via a graphical user interface. The claims are silent as to whether a user interacts with the graphical user interface.”
“For at least these reasons, Applicant respectfully submits that the claims do not recite certain methods of organizing human activity.”
“Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong One and requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
“Even assuming for the sake of argument that the claims recite the alleged abstract idea, the alleged abstract idea is integrated into a practical application. For example, the claims recite a detailed technical solution to a technical problem arising specifically in the realm of computer technologies. Applicant describes the technical problem.”
“Traditional methods for providing estimates have generally included, an inspector from a vehicle repair shop taking notes while inspecting the damages or defects of the vehicle. Next, the inspector may manually utilize reference materials, such as parts lists, manuals, handbooks or online databases, to identify a list of parts for repairing each of the defects. For a vehicle with multiple defects of different nature, such as coating defects, interior damages, or glass damages, the inspector has to locate the correct reference materials or databases by expending a significant amount of time and effort. Since different vehicles may require different repairing processes, repairing materials and labor, the inspector needs to generate information that is vehicle specific for coming up with an accurate list of the parts and labor required. This traditional process is laborious and time consuming and often leads to an inaccurate list of parts. To date there has been no technological solution to address this issue with accurately identifying the specific parts for a damaged vehicle without requiring user intervention.”
“Applicant's Specification at ,¶ [0004] (emphasis added). The claims now recite a detailed and specific technical solution to this technical problem that clearly constitutes a practical application of any allegedly abstract idea. Specifically, the claims recite an automated computer process for providing a vehicle valuation associated with an insurance claim using images and/or videos, vehicle diagnostic data, and historical repair parts data. Again, this automated process does not require human intervention. Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong Two and requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
“For at least the foregoing reasons, Applicant respectfully submits that the claims recite patentable subject matter and requests the withdrawal of the rejection under 35 U.S.C. § 101.”
The Examiner respectfully disagrees.
As stated in the Advisory Action on August 19, 2022, while the applicant argues that because the claims are silent whether the request is initiated by a user and therefore are not a method of organizing human activity, this does not exclude it from being a method of organizing human activity as it is broad enough to allow for a person or user to be sending the request. That is the claims are not specific as to what sending the request allowing for it to be a user or agent. Further as previously stated in the instant case the limitations require receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a user and the machine, as described previously the activity itself of determining an appraisal which falls within methods of organizing human activity. Further the limitation of correlating…the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects but does not establish how this is achieved. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f).
Further the Examiner notes that merely stating something is “automatic” or “automatically” does not require it is done without human intervention or human activity. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). In this case, EFS discloses a user is initiating the function of saving an equation as a TIFF file wherein the computer actually performs the function of saving the file. Thereby, the equation is being saved as a TIFF file “automatically”. As such while the applicant has alleged that the invention is done without requiring user intervention, the limitations merely say it is automatically performed, which still allows for a human to initiate the function.
While the applicant alleges that the claims recite a technical solution to a technical problem, as stated above there are no specifics as to how the functions are performed. Specifically the specific manner of making the identification is not claimed and as such recites a general or generic action of identifying damage. While the limitation additionally states that it is based on the received vehicle damage data by analyzing the received images, there is no clarification as to how this analysis is performed. It still allows a person to review the images and videos using the computing apparatus to collect and display the data. That is unlike the applied art Taliwal, there is no specific decision of techniques or algorithms used to achieve the result. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). This is supported by the applicant’s originally filed specification paragraph [0027] which states that it identifies any defects from the damage that are not visible but it is not specific as to how or even what the defects are. As such it merely suggests that the data is correlated with no additional guidance as to how the result is achieved. The claims go on to recite determining when the defects are existing defects but again it merely recites a general function but no specific manner of achieving this function. The claims also recited determine one or more repair parts data and labor data for the identified defects and this is based on historical repair parts data and historical labor data, but again this merely recites a general function but no specific manner of achieving this function. The receiving and providing limitations themselves are considered insignificant extra solution activity and as such not considered enough to render the claims into a practical application, See MPEP 2106.05(g). As such when considered individually or in combination the elements fail to render the claims into a practical application.
The claims have been amended to include analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating… the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos but does not establish how this is achieved. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). Additionally the applicant has previously amended the claims to recite “determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects” which again merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). As such when considered individually or in combination the elements fail to render the claims into a practical application.
Further the limitations themselves are considered to be merely applying the abstract idea of estimating repair costs on a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). That is the claims recite various types of data which are considered but no specific manner of combining that data to achieve the result. While the claims reference that this is a form of predication the limitations fail to recite or establish any specific manner of prediction has such this is not considered an improvement.
As stated in MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.” Which establishes that since the limitations attempt to cover any solution to the problem with no restriction it does not provide significantly more as it is merely applying the abstract idea to a computer.
As such while the goal of the invention is to solve a technical problem, the claims are not specific as to how the solution is achieved. As stated above lacking any specific solution the claims fail to render the abstract idea into a practical application. Lacking any additional arguments from the applicant, the Examiner has not been persuaded and the rejections have been maintained.

In response to the applicant’s arguments on pages 16-20 regarding the art rejections specifically that, “Assuming arguendo that it were deemed legally proper to combine the references relied upon in the manner alleged by the Examiner (which Applicant explicitly does not concede), the references, even if combined, fail to disclose, teach, or suggest each and every feature of the claims. Nonetheless, as indicated above, solely in an effort to expedite prosecution of this application and expressly not acquiescing to the propriety of the rejections, the claims have been amended to clarify various aspects of the claimed invention. This amendment is supported by Applicant's originally-filed application, at least at [0027-0028]. No new matter is added. Claim 1 now recites (emphasis added):”
[quoting amended claim 1]
“First, Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos" (emphasis added), as now recited by Applicant's independent claim 1.”
“The Examiner contends this feature was not required by the claims. Office Action, p. 45. Applicant amends the claims to more clearly recite this feature as "correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos".”
“The Examiner relies upon Taliwal to tech this feature. Taliwal descries using the appraisals of damaged parts as the basis for establishing a correlation between damage visible in the images and the entire list of damaged parts, both internal and external. Taliwal at ,¶ [0121]. However, internal and external damage determined this way identifies only an internal component of a damaged external component rather than any non-visible damage, as presently recited.”
“Accordingly, Taliwal fails to teach or suggest "analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos", as now recited by Applicant's independent claim 1.”
“Adegan, Sells, and Leise fail to cure these defects. The Examiner does not contend otherwise.”
“Second, Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "responsive to receiving the valuation request, obtaining, by the computing apparatus from a data server over the network, vehicle damage data for the vehicle, the vehicle damage data comprising images and/or videos, and vehicle diagnostic data;" and "analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos", as now recited by Applicant's independent claim 1.”
“None of Taliwal, Adegan, Sells, and Leise teach or suggest the claimed use of vehicle diagnostic data.”
“For at least the reasons presented above, Applicant respectfully submits independent claims 1, 7, and 13 are not anticipated or rendered obvious by Taliwal, Adegan, Sells and/or Leise. In addition, claims 2, 4-6, 8, 10-12, 14, and 16-18 are also not anticipated or rendered obvious at least due to their dependency from independent claims 1, 7, or 13, in addition to the features they individually recite.”
“For at least these reasons, Applicant respectfully requests the rejection of claim 1 under 35 U.S.C. § 103 be reconsidered and withdrawn.”
“Applicant has amended the remaining independent claims 7 and 13 to recite elements similar to those described above regarding claim 1. Accordingly, for at least the reasons given regarding claim 1, Applicant respectfully requests the rejections of claims 7 and 13 be reconsidered and withdrawn.”
The Examiner respectfully disagrees.
As best understood from the applicant’s arguments, the applicant has alleged that Taliwal fails to read over the claims because it only identifies internal parts damaged based on external parts but does not disclose “any non-visible damage”, the Examiner respectfully disagrees. The applicant has again not actually claimed “any non-visible damage” but rather claims “correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos” Looking to the applicant’s originally filed specification paragraphs [0027]-[0028] the specification is not clear as to what “any defects” actually requires. Rather the specification Paragraph [0027] states:
“In step 310, the valuation management computing apparatus 14 processes the received request along with the data to identify the specific defects from the damage to the vehicle. By way of example, the valuation management computing apparatus 14 scans the received images and videos of the damage to identify a10 location and a nature of each defect that is visible. The valuation management computing apparatus 14 also is able to analyze the diagnostic vehicle data to automatically identify any defects from the damage that are not visible in the images and the videos by correlating the visible defects to the possible defects that are not visible based on historical data.”
Paragraph [0028] states:
“Next in step 315, the valuation management computing apparatus 14 determines if each of the identified defects are new or existing defects. By way of example, the valuation management computing apparatus 14 may scan the received photos, videos and the diagnostic data including historical data to identify any new defects from the damage as opposed to already existing defects in the vehicle.20 Accordingly, when the valuation management computing apparatus 14 determines that at least one of the identified defects is new, then the No branch is taken to step 320.”
As previously stated Taliwal Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Taliwal explicitly states that the inference of internal non-visible parts which are damaged is based on historical models. The Examiner asserts that this is consistent with the applicant’s originally filed specification paragraph [0027]. Further Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible. The passages of Taliwal perform in the same manner as discussed in the applicant’s originally filed specification. The applicant’s originally filed specification fails to outline any specifics as to how the invention finds “any defect”, that is any possible defect in the entire vehicle based solely off “correlating the visible defects to the possible defects that are not visible based on historical data”. As previously stated in the prior Office Action the claims do not require “any defect” but rather “wherein the identified one or more non-visible defects are not visible in the images and/or the videos”. Which as discussed above the internal parts are inferred as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. Given that the scope of the specification is not clear as to what the limits are intended to be, the Examiner has interpreted it to be any defects which are linked to the visible defects, which as stated above Taliwal explicitly discloses. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “any non-visible damage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As for the Taliwal reference no teaching or suggesting "responsive to receiving the valuation request, obtaining, by the computing apparatus from a data server over the network, vehicle damage data for the vehicle, the vehicle damage data comprising images and/or videos, and vehicle diagnostic data;" and "analyzing, by the computing apparatus, the vehicle diagnostic data to automatically identify one or more non-visible defects from the damage by correlating the identified one or more visible defects with one more potential non-visible defects, wherein the identified one or more non-visible defects are not visible in the images and/or the videos", the Examiner respectfully disagrees. As stated in the above rejection Taliwal Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing. Page 10, paragraphs [0123]-[0131]; discloses that the process is carried out by a server or computing apparatus. Taliwal Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible. As stated above this is consistent with the applicant’s originally filed specification. 
Applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
As such lacking any additional arguments the Examiner has not been persuaded. The Examiner asserts that when combined the references reads over the claims as amended, and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taliwal in view of Adegan, and, where appropriate, in further view of Sells and Leise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2018/0260793 A1) – discusses assessment of damage to a vehicle based on images.
Franke et al. (US 2017/0148102 A1) – discusses inferring damage based on external damage in images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/29/2022